Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Grubbs (US 2016/0314716).
Regarding Claims 1 and 20:
Spivey discloses a surgical stapler for stapling the tissue of a patient, comprising: a handle comprising a video display; a shaft extending from said handle (Figures 1, 3a and 6; handle 14 with screen 46 and elongate shaft 12)
an end effector extending from said shaft, wherein said end effector comprises (Figure 3a, End effector 16): a staple cartridge comprising a plurality of staples removably stored therein; and an anvil configured to deform said staples (Figure 6, paragraph 178, not numbered cartridge having multiple staples disposed therein, anvil 20); a firing mechanism comprising staple pushers which reciprocatingly eject said staples from said staple cartridge along a staple firing path (Paragraph 178, the firing path would be considered the tissue to be stapled between the jaws 18 and 20)

Spivey does not disclose a staple firing path longer than 60 mm.
At the time the invention was made, it would have been an obvious matter of design choice to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the staple firing path longer than 60 mm because Applicant has not disclosed that having a firing path longer than 60mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any length of firing path that is at least the same length of the size of the stapler.

Spivey does not disclose a controller comprising a processor in communication with said video display and said camera configured to generate a path image of a potential staple firing path and display said tissue image and said path image on said video display such that a clinician can orient said handle to guide said end effector along said staple firing path.
Grubbs teaches a surgical device that includes a stapler comprising a processor in communication with said video display and said camera (Figure 2, paragraph 36, image processor 70 configured to generate an overlay an image of an anatomical structure image on the actual tissue image over,  indicating where the staples could be applied and will be considered a “path image of a potential staple firing path” that can be identified with a color code) such that a clinician can orient said handle to guide said end effector along said staple firing path.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Spivey the teachings of Grubbs and use an image processor to overlay an anatomical structure image over the tissue image to provide a guide to the operator on where the stapling has to be executed.



Regarding Claim 15:
Spivey discloses a surgical stapler for stapling the tissue of a patient, comprising: a housing; a shaft extending from said housing (Figures 1, 3a and 6; handle 14 will be considered a housing and elongate shaft 12)
an end effector extending from said shaft, wherein said end effector comprises (Figure 3a, End effector 16): a staple cartridge comprising a plurality of staples removably stored therein; and an anvil configured to deform said staples (Figure 6, paragraph 178, not numbered cartridge having multiple staples disposed therein, anvil 20); a firing mechanism comprising staple pushers which reciprocatingly eject said staples from said staple cartridge along a staple firing path (Paragraph 178, the firing path would be considered the tissue to be stapled between the jaws 18 and 20)
a camera configured to capture as a tissue image of the patient tissue and a video display (Paragraph 188, Figure 5, image gathering unit 44, video display can be display screen 46 or an external image display screen not numbered).
Spivey does not disclose a staple firing path longer than 60 mm.
At the time the invention was made, it would have been an obvious matter of design choice to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the staple firing path longer than 60 mm because Applicant has not disclosed that having a firing path longer than 60mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any length of firing path that is at least the same length of the size of the stapler.

Spivey does not disclose a controller comprising a processor in communication with said video display and said camera configured to generate a path image of a potential staple firing path and display said tissue image and said path image on said video display such that a clinician can orient said handle to guide said end effector along said staple firing path.
Grubbs teaches a surgical device that includes a stapler comprising a processor in communication with said video display and said camera (Figure 2, paragraph 36, image processor 70 configured to 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Spivey the teachings of Grubbs and use an image processor to overlay an anatomical structure image over the tissue image to provide a guide to the operator on where the stapling has to be executed.

Regarding claims 2 to 5:
The use of surgical staplers to have curved, linear, or any combination of both firing paths is well known in the art, for example Roth (US 2007/0167960) disclose the use of curved stapling paths for stomach surgery or Green (US 5040715) that discloses the use or linear or curved stapling paths.

Regarding Claim 11:
Spivey discloses a motorized drive system configured to move said end effector relative to the patient tissue along one of said staple firing path and said potential staple firing path (Abstract, Spivey discloses a robotic system).

Regarding Claim 12:
Spivey discloses that the camera is integrated into said end effector (Paragraph 179, Figure 5, camera 44 is placed on coupler 30, which is part of the end effector).

Regarding Claim 14:
Spivey discloses that the staple cartridge is replaceable (Paragraph 211).

Regarding Claims 16, 17 and 18:
.

Claims 6 to 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Grubbs (US 2016/0314716) as applied to claims 1 and 15 above, and further in view of Haider (US 2014/0107471).
Regarding Claims 6 and 7:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey discloses a touchscreen but does not disclose a comprising a touchscreen or a control configured to alter the potential firing path.
Haider teaches an on tool tracking system used during computer aided surgery including cameras, a controller and a touchscreen display and (paragraph 224) that since the geometry of the target anatomy is known, the image to be projected by the projector can be changed by software to compensate such that when projected on the non-flat surface, it would appear clearer as intended to the user. The target anatomy surface for projection may vary in shape, orientation, curvature or presence of debris, blood and still further, the output of the OTT projector may be adjusted based on real time factors such as these detected by the OTT vision system and object detection techniques or by effect of the procedure being executed.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and use a software to modify the potential firing path on the display to compensate for changes in geometry or by the procedure being executed in the procedure area.

Regarding Claim 8 and 9:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey does not disclose generating an image of a second potential staple firing path and display said second potential staple firing path on said display or to allow a user of the surgical stapler to select between said potential staple firing paths.
Haider teaches an on tool tracking system used during computer aided surgery including cameras, a controller and a display that can show additional targets positioned around the surgical field (Paragraph 209) and the user can select and process a portion of a frame, adjust a camera to zero in on or focus or zoom to a portion of interest in the surgical field.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and allow the user to adjust the display to show and select between potential staple firing paths.

Regarding Claim 13:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey does not disclose camera comprises a first lens and a second lens.
Haider teaches an on tool tracking system used during computer aided surgery including two cameras (Figures 8 to 11, paragraph 78) to establish the three dimensional space of the surgical site.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and use two cameras to establish the three dimensional space of the surgical site.


Regarding Claim 19:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey does not disclose a wireless communication between the display and the controller.
Haider teaches an on tool tracking system used during computer aided surgery including a display used as a user interface for user inputs and the controller is an external component configured for receiving and transmitting data related to control processes wirelessly to and from the touchscreen display.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and use wireless communication to transmit information if the controller is not in direct communication with the display.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Grubbs (US 2016/0314716) as applied to claim 1 above, and further in view of Quaid (US 2004/0024311).
Regarding Claim 10:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey discloses a touchscreen but does not disclose if a user of the surgical stapler can modify said potential staple firing path by manipulating said touch screen.
Quaid teaches a computer-assisted surgery systems that includes a touch screen that allows for the surgeon to define the target region by touching one or more points on the target region or circling the target region on the display device (Figure 3C, Paragraphs 62 to 64, 66) and also define any anatomical obstacles and step 162 allows for further modification if another obstacle is detected.   
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Quaid and use the touch screen to allow the surgeon to define the potential firing path by manipulating the display device and also allow for further modification if needed.
Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 

The Examiner agrees that on Figure 2 the reference Grubb discloses in particular a very different image than the one on Figure 20 of the application; but at the same time the claims are rejected as written. The Applicant mentions a “staple firing path”, a “path image” and a “potential firing path”. None of those terms is actually defined on the specification and the claims beyond mentioning them does not define them or provide any structure for them. As discussed in the rejection the examiner is considering that the staple firing path would be considered the tissue to be stapled between the jaws 18 and 20, also in particular the overlaid image of an anatomical structure image over the actual tissue image is being considered as “potential firing paths” since the stapler could be used in all that region in particular.
In the opinion of the Examiner the Applicant should provide a more detailed definition of the above mentioned terms to differentiate them from the references of the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731